DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101532641).  Regarding claims 1, 12, Kim teaches a vehicle body connecting seat for a suspension system (see Figures 3 and 4), comprising: an upper plate, suitable for being connected to a vehicle body; a lower plate; and at least two web plates positioned between the upper plate and the lower plate, wherein each of the at least two web plates is simultaneously connected to the upper plate and the lower plate, the at least two web plates are parallel to each other, and the at least two web plates have different lengths (the examiner notes that each web plate has different lengths; i.e. the top edge of each web plate has a length different than the bottom edge of each web plate), wherein a surface of the upper plate facing the vehicle body is provided with a buffer cushion (600; see annotated Figure below).


    PNG
    media_image1.png
    626
    806
    media_image1.png
    Greyscale

Regarding claim 3, Kim further teaches wherein the each of the at least two web plates is perpendicular to the upper plate and the lower plate (see Figure 3).

Regarding claim 11, Kim further teaches wherein the upper plate, the at least two web plates, and the lower plate are integrally formed (see Figures 3 and 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101532641).  Regarding claim 2, it is described above what is disclosed by Kim; however, the reference does not distinctly disclose the shape of the buffer cushion being the same shape as the upper plate.  Rather the buffer cushion is a circular shape as opposed to rectangular.  It would have been obvious to one having ordinary skill in the art to modify the shape of the base, 630, to be rectangular instead of circular to match the shape of the upper plate to better fit and fasten to surrounding objects.  The examiner notes that the proposed modification of a change in base shape of item 630 would be of no patentable significance.

Regarding claim 9, it is described above what is disclosed by Kim; however, the reference does not distinctly disclose the buffer cushion being rubber.  Rather, Kim teaches the buffer being a spring (without setting forth the material in which the spring is made).  The examiner notes that 1) springs can be made of a rubber material (see Lalaoua (US 20190111310); paragraph [0024], item 24) and 2) springs and rubber cushions are known to be interchangeable for damping forces.  It would have been obvious to one having ordinary skill in the art to modify the spring of Kim to either 1) be made of rubber since such is a well known material in the art or 2) be replaced with a rubber pad since both items are known to be interchangeable for dampening forces due to their elastic nature.

Regarding claim 10, it is described above what is disclosed by Kim; however, the reference does not distinctly disclose the plates being welded together.  Kim teaches a track vehicle, which is typically made of a metal material.  The Examiner notes that it is well-known in the art to weld metal objects together when forming a structure.  Welding is a common process to connect metal objects together in a strong and stable manner.  It would have been obvious to one having ordinary skill in the art to attach the plates of Kim together via welding since such is a well-known and oft-practiced method of connection.

Allowable Subject Matter
Claims 5-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636